Citation Nr: 1823922	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-47 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 25, 2013, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The matter was remanded by the Board in October 2014, July 2015, November 2015, and March 2017.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2017 Remand, the Board ordered that "all VA treatment records" be obtained and associated with the claims file.  Since that time, VA treatment records were added to the claims file by the RO, with the most recent of those records dated August 2017.  A May 2017 mental health treatment record from the Atlanta VAMC notes that the Veteran continued to receive treatment on a weekly basis from the Marietta Veterans Center.  However, as the RO noted in the June 2017 Supplemental Statement of the Case (SSOC), the latest treatment record from the Marietta Veterans Center is dated August 2016.  This evidence suggests that the Board's March 2017 remand order was not fully complied with to the extent that all available records of VA treatment were not added to the claims file.  As the RO failed to comply with the Board's order, remand is necessary to correct the error.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Marietta Veterans Center since September 2016.  If these records cannot be located, make a formal finding as to their unavailability.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159 (e) and advise him that alternative forms of evidence can be developed to substantiate his claim.

2. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative an SSOC and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).













_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




